



Exhibit 10.28


November 1, 2013




Kathy Thomson
1505 Lynngrove Drive
Manhattan Beach, CA 90266


Dear Kathy:
    
This letter agreement (this “Letter” or “Agreement”) will confirm that Sirius XM
Radio Inc. (the “Company” or “Sirius XM”) would like to offer you employment on
a full-time basis as Executive Vice President, Chief Marketing Officer. The
Company anticipates that your services will be performed principally at the
Company’s office in New York City. If you accept this offer of employment, the
terms of this Agreement shall take effect on December 2, 2013 (the “Effective
Date”) and shall continue until terminated pursuant to the provisions set forth
herein.


During your employment with the Company, you shall be paid an annual base salary
of $600,000 (the “Base Salary”), less applicable withholdings, to be paid on a
semi-monthly basis through the Company’s regular payroll system and subject to
any increases that the Company may approve in its sole discretion.


You also will be eligible to participate in any bonus plans generally offered to
executive officers of the Company. Your target annual bonus opportunity shall be
150% of your Base Salary (the “Bonus”). Bonus(es) will be subject to your
individual performance and satisfaction of Company objectives, as determined by
the Company in its sole discretion.


You will be eligible to participate in any Company provided benefit programs and
other policies and fringe benefits which may generally be made available to
full-time employees at your level. You will also receive a vacation allowance of
160 hours (20 working days) per calendar year, to be accrued and used in
accordance with Company policy.


On the first business day on or following the Effective Date on which employees
of the Company are not subject to a blackout restriction (the “First Trading
Day”), the Company shall grant to you the following:


(i)an option to purchase shares of the Company’s common stock, par value $.001
    per share (the “Common Stock”), at an exercise price equal to the closing
price of the     Common Stock on the Nasdaq Global Select Market on the First
Trading Day, with the     number of shares of Common Stock subject to such
option being that necessary to cause     the Black-Scholes-Merton value of such
option on the First Trading Day to be equal to     $4,400,000, determined by
using inputs consistent with those the Company uses for its     financial
reporting purposes. Such options shall be subject to the terms and conditions
    set forth in the Option Agreement attached to this Agreement as Exhibit A.
(ii)a number of restricted stock units equal to $1,000,000 divided by the
closing price of the Common Stock on the Nasdaq Global Select Market on the
First Trading Day. Such restricted stock units shall be subject to the terms and
conditions set forth in the Restricted Stock Unit Agreement attached to this
Agreement as Exhibit B.





--------------------------------------------------------------------------------

2


(iii) a number of restricted stock units equal to $500,000 divided by the
closing price of the Common Stock on the Nasdaq Global Select Market on the
First Trading Day. Such restricted stock units shall be subject to the terms and
conditions set forth in the Restricted Stock Unit Agreement attached to this
Agreement as Exhibit C.


During your employment with the Company, the Company shall reimburse you for
reasonable and necessary business expenses incurred and advanced by you in
carrying out your duties under this Agreement, which will include the reasonable
costs of coach class air-fare from your home in California to the Company’s
offices on a weekly basis along with reasonable hotel and meal expenses while at
the Company’s offices. Such expenses will not be grossed up and must be
consistent with the Company’s travel and expense reimbursement policy and
supported by adequate documentation as requested by the Company.


You agree to comply in all respects with the Company’s employee handbook,
including its Code of Ethics and Information Security and Privacy Policies, and
all other applicable Company’s policies and practices. The Company reserves the
right to change any and all of its policies, including its benefit and
compensation plans, and the specific duties of your position from time to time.


Your employment at the Company is for no specified period of time. It is an
at-will employment relationship, and either you or the Company may terminate the
relationship at any time, for any reason, with or without Cause (as defined
below) and with or without notice.
 
If the Company terminates your employment without Cause (as defined below), and
your employment is not terminated due to your death or Disability (as defined
below), or if you terminate your employment for Good Reason (as defined below),
then, in addition to your rights under any equity award agreements between you
and the Company, you shall be entitled to receive the following as severance
(the “Severance Amount”) (in addition to any salary, benefits or other sums due
to you through your termination date):
(i) an amount equal to your annualized Base Salary then in effect;


(ii) an amount equal to the Bonus last paid to you in respect of the fiscal year
immediately preceding the fiscal year of termination; and


(iii) continuation of group health insurance benefits for a period of twelve
(12) months following your termination date, provided pursuant to Section 4980B
of the Internal Revenue Code of 1986 (“COBRA”), and comparable to the terms in
effect for the Company’s active employees, except that the benefits otherwise
receivable by you pursuant to this paragraph will be applied against the maximum
period of continuation coverage under COBRA; provided that (a) the Company will
not provide for cash in lieu of such benefits; (b) you timely complete all
required paperwork to continue such benefits pursuant to COBRA; and (c) such
coverage, and the Company’s agreement to pay for such coverage, shall terminate
as of the date that you are eligible for comparable benefits from a new
employer. You shall notify the Company within thirty (30) days after becoming
eligible for coverage of any such comparable benefits.


The Company’s obligations under the preceding paragraph shall be conditioned
upon you executing, delivering, and not revoking during any applicable
revocation period, a separation agreement, and waiver and release of claims
against the Company (“Release”), substantially in the form attached to this
Agreement as Exhibit D within forty-five (45) days of the date of termination of
your employment.





--------------------------------------------------------------------------------

3


The Severance Amount shall be paid in a lump sum on the sixtieth (60th) day
following the date of termination of your employment.


For purposes of this Agreement, “Cause” means the occurrence or existence of any
of the following:


(i)a material breach by you of the terms of this Agreement provided that such
material breach remains uncured, as determined by the Company in its reasonable
discretion, after thirty (30) days have elapsed following the date on which the
Company gives you written notice of such material breach;
(ii)performance of your duties in a manner deemed by the Company, in its
reasonable discretion, to be negligent;
(iii)any act of insubordination, dishonesty, misappropriation, embezzlement,
fraud, or other misconduct by you involving the Company or any of its
affiliates;
(iv)the conviction of or the plea of nolo contendere or the equivalent by you of
any crime other than a traffic violation;
(v)any action by you causing material damage to or misappropriation to any
property of the Company or any of its affiliates;
(vi)your material failure to comply with material policies and procedures of the
Company in effect from time to time, including its Code of Ethics and
Information and Security Policies; or
(vii)conduct by you that demonstrates unfitness to serve as an employee of the
Company or any of its affiliates including any act, whether or not performed in
the workplace, which subjects, or if publicly known, would likely subject the
Company or any of its affiliates to public ridicule or embarrassment, or would
likely be detrimental or damaging to the Company’s or any of its affiliates’
reputation or relationships with their subscribers, customers, vendors or
employees.


For purposes of this Agreement, “Good Reason” shall mean any of the following
events: (i) any reduction in your Base Salary; (ii) any material reduction in,
or adverse alteration to, your title; (iii) you no longer having responsibility
for the Subscriber Retention and Customer Care departments; (iv) you no longer
reporting to the Chief Executive Office of the Company; or (v) an adverse
alteration to the commuting reimbursement arrangement that you have with the
Company (as described on page 2); provided that in each case, such event is
without your prior written consent and continues for a period of thirty (30)
days after delivery to the Company by you of a written notice within thirty (30)
days of the occurrence of such event, during which such thirty (30)-day period
of continuation the Company shall be afforded an opportunity to cure such event.


For purposes of this Agreement, “Disability” means your incapacity due to
physical or mental illness to perform the duties of your position for more than
one hundred and eighty (180) days within any twelve (12) month period.


During your employment and for twelve (12) months following the termination of
your employment by you or the Company for any reason (such period, the
“Restricted Period”), you will not, directly or indirectly, enter into the
employment of, render services to, or otherwise assist, any person or entity
engaged in any operations in North America involving the transmission or
production of radio programming or any activity that competes with the business
of the Company, including, without limitation, the business of telematics (any
such person or entity, a “Competitor”). For purposes of this Agreement, the term
"radio" shall be defined broadly and shall include traditional radio,
terrestrial radio, satellite radio, digital radio, internet broadcasts and
internet streaming that are primarily audio based ,





--------------------------------------------------------------------------------

4


internet radio and radio devices and methods now known and hereafter developed.
Should any provision of this paragraph be declared unenforceable by a court,
then to the extent applicable this paragraph shall be deemed modified to
restrict your competition with the Company to the maximum extent of time, scope
and geography which the court shall find enforceable, and such paragraph shall
be so enforced.


Without limiting the generality of the foregoing, you agree that during your
employment you will not negotiate or enter into any discussions, or allow any
other person or entity to discuss or negotiate on your behalf, with any
Competitor concerning employment with or rendering services to such Competitor.
You also agree that during the Restricted Period, you will (i) not call on or
otherwise solicit business or assist others to solicit business from any of the
customers or potential customers of the Company as to any product or service
that competes with the Company as of the termination date of your employment;
and (ii) not solicit or assist others to solicit the employment of or hire any
employee of the Company without the prior written consent of the Company. As
used herein, “solicit” shall include directly or indirectly requesting,
encouraging, enticing, assisting, or causing.


You agree that during your employment and thereafter, you shall not make any
statements or comments that could be considered to shed an adverse light on the
business, reputation or personnel of the Company; provided that the foregoing
limitation shall not apply to your compliance with law or legal process.
    
You shall not accept or receive, either directly or indirectly, money, services
or any other valuable consideration (other than your compensation paid directly
through the Company's payroll department) in connection with or related to your
participation, directly or indirectly, in program material broadcast or
transmitted by the Company, or for playing certain content or broadcasting any
matter, including references to, or endorsement or identification of, any
product, service or content.  You shall notify the Company immediately in
writing of receipt of any such payment or thing of value or any approaches or
overtures made to you by anyone to insert, use or otherwise mention, refer or
endorse of any product, service, content or other matter in any programming by
the Company.
 
You represent and warrant that neither you nor any member of your immediate
family has any interest, either directly or indirectly, in any broadcasting
company, record company, retail store, music or video publishing (physical or
electronic) company, internet or new technology interests, concert promotion
company, professional singers or musicians.  Should you or any such family
member acquire any such interest (other than an interest acquired solely as a
result of the purchase of less than 5% of the equity securities of a publicly
traded corporation), such acquisitions shall be promptly reported in writing to
the Company’s General Counsel.
You acknowledge that in the course of your employment you will occupy a position
of trust and confidence. You shall not, except as may be required to perform
your duties or as required by applicable law, disclose to others or use, whether
directly or indirectly, any Confidential Information. “Confidential Information”
shall mean information about the Company's business and operations that is not
publicly disclosed by the Company and that was learned by you in the course of
your employment by the Company, including any proprietary knowledge, business
plans, business strategies, budget information, product plans, patents, trade
secrets, data, formulae, sketches, notebooks, blueprints, employee information,
pricing and cost data, and client and customer lists and all papers and records
(including computer records) of the documents containing such Confidential
Information. Confidential Information shall not include information that becomes
public other than through disclosure, directly or indirectly, by you or
information you are required to disclose by law or legal process (provided that
you provide the Company immediately with prior written notice of the legally
required disclosure and reasonably cooperate with the Company in seeking a
protective order or other appropriate protection of such





--------------------------------------------------------------------------------

5


information if it chooses to do so). You acknowledge that such Confidential
Information is specialized, unique in nature and of great value to the Company,
and that such information gives the Company a competitive advantage. You agree
to deliver or return to the Company, at the Company's request at any time or
upon termination of your employment or as soon as possible thereafter, all
documents, computer tapes and disks, records, lists, data, drawings, prints,
notes and written information (and all copies thereof) furnished by the Company
or prepared by you in the course of your employment by the Company.


The results and proceeds of your services (collectively, the “Work Product”)
shall be “works made for hire” for the Company under United States Copyright Law
and shall be the exclusive property of the Company. You shall promptly execute
and deliver all documents necessary to transfer all right, title and interest in
the Work Product to the Company. You hereby covenant to the Company that no Work
Product will infringe upon or violate any intellectual property rights or any
other rights whatsoever of any third parties. To the extent that any of the
results and proceeds of your services may not, by operation of law, be “works
made for hire,” you hereby assign to the Company ownership of these materials,
and the Company shall have the right to obtain and hold in its own name or
transfer to others, copyrights, and similar protection which may be available in
such materials. Any preexisting works utilized by you in the performance of your
duties shall remain your exclusive property.


With respect to any payment or benefits that would be considered deferred
compensation subject to Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended (the “Code”), and payable upon or following a
termination of employment, a termination of employment shall not be deemed to
have occurred unless such termination also constitutes a “separation from
service” within the meaning of Section 409A, and the regulations thereunder (a
“Separation from Service”), and notwithstanding anything contained herein to the
contrary, the date on which such Separation from Service takes place shall be
your termination date. Notwithstanding any provisions of this Agreement to the
contrary, if you are a “specified employee” (within the meaning of Section 409A
and determined pursuant to policies adopted by the Company) at the time of your
Separation from Service and if any portion of the payments or benefits to be
received by you upon Separation from Service would be considered deferred
compensation under Section 409A, amounts that would otherwise be payable
pursuant to this Agreement during the six (6)-month period immediately following
your Separation from Service and benefits that would otherwise be provided
pursuant to this Agreement during the six (6)-month period immediately following
your Separation from Service will instead be paid or made available on the
earlier of (1) the first (1st) business day of the seventh (7th) month following
the date of your Separation from Service and (2) your death.
To the extent applicable, it is intended that the compensation arrangements
under this Agreement be in full compliance with Section 409A (it being
understood that certain compensation arrangements under this Agreement are
intended not to be subject to Section 409A). The Agreement shall be construed,
to the maximum extent permitted, in a manner to give effect to such intention.
Notwithstanding anything in this Agreement to the contrary, distributions upon
termination of your employment may only be made upon a Separation from Service.
Neither the Company nor any of its affiliates shall have any obligation to
indemnify or otherwise hold you harmless from any or all such taxes, interest or
penalties, or liability for any damages related thereto. You acknowledge that
you have been advised to obtain independent legal, tax or other counsel in
connection with Section 409A. Each payment under this Agreement shall be
regarded as a “separate payment” and not of a series of payments for purposes of
Section 409A.





--------------------------------------------------------------------------------

6


With respect to any amount of business expenses eligible for reimbursement
pursuant to Company policy, such expenses will be reimbursed by the Company
within thirty (30) days following the date on which the Company receives the
applicable invoice from you in accordance with the Company’s expense
reimbursement policies, but in no event later than the last day of your taxable
year following the taxable year in which you incur the related expenses. In no
event will the reimbursements or in-kind benefits to be provided by the Company
in one taxable year affect the amount of reimbursements or in-kind benefits to
be provided in any other taxable year, nor will your right to reimbursement or
in-kind benefits be subject to liquidation or exchange for another benefit.


You acknowledge that a portion of the compensation being paid to you by the
Company is paid expressly in consideration of the covenants contained herein.
You also acknowledge that: (a) the restrictions contained in this Agreement are
reasonable in order to protect the legitimate business interests of the Company;
(b) a breach by you of any of the terms of this Agreement could result in
immediate and irreparable harm to the Company that may not be adequately
compensated by a monetary award; and (c) in the event of any such breach, in
addition to all of the other remedies available to the Company at law or in
equity, it would be reasonable for the Company to seek a restraining order,
injunction, a decree of specific performance and/or other equitable relief to
ensure compliance with the terms of this Agreement.


You hereby represent and warrant to the Company that you are not now under any
contractual or other obligations, including any non-compete obligations or
non-solicitation provisions, that are inconsistent with or in conflict with this
Agreement or that would prevent, limit, restrict, or impair your performance of
your job duties or your obligations under this Agreement. In addition, you
acknowledge and agree that you are a manager, and thereby meet the requirements
of a “management employee” for purposes of New York’s Broadcast Employees
Freedom to Work Act.
  
Notwithstanding any other provisions in this Agreement to the contrary, any
incentive-based compensation, or any other compensation, paid to you pursuant to
this Agreement or any other agreement or arrangement with the Company or any of
its affiliates, which is subject to recovery under any law, government
regulation or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company or any of its affiliates pursuant to any such law,
government regulation or stock exchange listing requirement).
    
Notwithstanding any other provisions in this Agreement, in the event that any
payment or benefit received or to be received by you (including any payment or
benefit received in connection with a change of control of the Company or the
termination of your employment, whether pursuant to the terms of this Agreement
or any other plan, program, arrangement or agreement) (all such payments and
benefits, together, the “Total Payments”) would be subject (in whole or part),
to any excise tax imposed under Section 4999 of the Code, or any successor
provision thereto (the “Excise Tax”), then, after taking into account any
reduction in the Total Payments provided by reason of Section 280G of the Code
in such other plan, program, arrangement or agreement, the Company will reduce
the Total Payments to the extent necessary so that no portion of the Total
Payments is subject to the Excise Tax (but in no event to less than zero);
provided that the Total Payments will only be reduced if (i) the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state, municipal and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments), is greater than or
equal to (ii) the net amount of such Total Payments without such reduction (but
after subtracting the net amount of federal, state, municipal and local income
taxes on such Total Payments and the amount of Excise Tax to which you would be
subject in respect of such unreduced Total Payments and after taking into
account the phase





--------------------------------------------------------------------------------

7


out of itemized deductions and personal exemptions attributable to such
unreduced Total Payments).


In the case of a reduction in the Total Payments, the Total Payments will be
reduced in the following order: (i) payments that are payable in cash that are
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will
be reduced (if necessary, to zero), with amounts that are payable last reduced
first; (ii) payments and benefits due in respect of any equity valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; (iii) payments that are payable
in cash that are valued at less than full value under Treasury Regulation
Section 1.280G-1, Q&A 24, with amounts that are payable last reduced first, will
next be reduced; (iv) payments and benefits due in respect of any equity valued
at less than full value under Treasury Regulation Section 1.280G-1, Q&A 24, with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other
non-cash benefits not otherwise described in clauses (ii) or (iv) will be next
reduced pro-rata. Any reductions made pursuant to each of clauses (i)-(v) above
will be made in the following manner: first, a pro-rata reduction of cash
payment and payments and benefits due in respect of any equity not subject to
Section 409A, and second, a pro-rata reduction of cash payments and payments and
benefits due in respect of any equity subject to Section 409A as deferred
compensation.


For purposes of determining whether and the extent to which the Total Payments
will be subject to the Excise Tax: (i) no portion of the Total Payments the
receipt or enjoyment of which you shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Section 280G(b) of
the Code will be taken into account; (ii) no portion of the Total Payments will
be taken into account which, in the opinion of tax counsel (“Tax Counsel”)
reasonably acceptable to you and selected by the accounting firm which was,
immediately prior to the change of control, the Company’s independent auditor
(the “Auditor”), does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
will be taken into account which, in the opinion of Tax Counsel, constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as set forth
in Section 280G(b)(3) of the Code) that is allocable to such reasonable
compensation; and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments will be determined by the
Auditor in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code.


At the time that payments are made under this Agreement, the Company will
provide you with a written statement setting forth the manner in which such
payments were calculated and the basis for such calculations, including any
opinions or other advice the Company received from Tax Counsel, the Auditor, or
other advisors or consultants (and any such opinions or advice which are in
writing will be attached to the statement). If you object to the Company’s
calculations, the Company will pay to you such portion of the Total Payments (up
to 100% thereof) as you determine is necessary to result in the proper
application of the preceding paragraphs. All determinations required by the
preceding paragraphs (or requested by either you or the Company in connection
with this paragraph) will be at the expense of the Company. The fact that your
right to payments or benefits may be reduced by reason of the limitations
contained in this paragraph will not of itself limit or otherwise affect any
other rights you have under this Agreement.


If you receive reduced payments and benefits by reason of the preceding
paragraphs and it is established pursuant to a final determination of the court
or an Internal Revenue Service proceeding that you could have received a greater
amount without resulting in any Excise Tax, then the Company shall thereafter
pay you the aggregate additional amount which could have been paid without
resulting in any Excise Tax as soon as reasonably practicable.





--------------------------------------------------------------------------------

8




This Agreement, and any documents incorporated herein by reference, constitutes
the entire agreement between the parties regarding their employment relationship
and supersedes any and all prior agreements, understandings and communications
between the parties. Should any provision of this Agreement be declared invalid
or unenforceable, such invalidity or unenforceability shall not affect the
remaining provisions hereof.


This Agreement shall be governed by and construed in accordance with the laws of
the State of New York. The parties irrevocably and unconditionally waive the
right to a jury trial concerning any dispute between them, including any claims
relating to the employment relationship between them or that arise out of or
relate to this Agreement.


If any term of this Agreement conflicts with any practice or policy of the
Company, now or in the future, the terms of this Agreement will control. The
terms of this Agreement may not be changed except by written agreement signed by
you and either the Chief Executive Officer, the Executive Vice President and
Chief Administrative Officer, or the General Counsel of the Company.


We ask that you confirm your understanding and acceptance of the terms and
conditions contained herein by signing the attached copy of this Agreement and
returning it to me as soon as possible.


Sincerely,




                        
                            
/s/ Dara F. Altman
Dara F. Altman
Executive Vice President and
Chief Administrative Officer

                            
                            
                            




I have read this Agreement and understand
and agree to its terms:
this 2nd day of November, 2013:




/s/ Kathy Thomson
KATHY THOMSON






--------------------------------------------------------------------------------

9


Exhibit A
SIRIUS XM RADIO INC.
2009 LONG-TERM STOCK INCENTIVE PLAN


STOCK OPTION AGREEMENT
2013 COMPENSATION AWARD


This STOCK OPTION AGREEMENT (this “Agreement”), dated November __, 2013, is
between SIRIUS XM RADIO INC., a Delaware corporation (the “Company”), and Kathy
Thomson (the “Executive”).


1.Grant of Option; Vesting. (a)  Subject to the terms and conditions of this
Agreement, the Sirius XM Radio Inc. 2009 Long-Term Stock Incentive Plan (the
“Plan”), and the letter agreement dated November __, 2013 between the Company
and the Executive (the “Letter Agreement”), the Company hereby grants to the
Executive the right and option (this “Option”) to purchase up to
______________________ (_________) shares of common stock, par value $0.001 per
share, of the Company (the “Shares”), at a price per Share of $____ (the
“Exercise Price”). This Option is not intended to qualify as an Incentive Stock
Option for purposes of Section 422 of the Internal Revenue Code of 1986, as
amended. In the case of any stock split, stock dividend or like change in the
Shares occurring after the date hereof, the number of Shares and the Exercise
Price shall be adjusted as set forth in Section 4(b) of the Plan.
(b)Subject to the terms of this Agreement and/or the Plan, this Option shall
vest and become exercisable in four (4) equal installments on each of November
__, 2014, November __, 2015, November __ 2016 and November __, 2017, subject to
the Executive’s continued employment on each of these dates.
(c)If the Executive’s employment with the Company terminates for any reason,
this Option, to the extent not then vested, shall immediately terminate without
consideration; provided that if the Executive’s employment is terminated (i) due
to death or “Disability” (as defined in the Letter Agreement); or (ii) by the
Company without “Cause” (as defined in the Letter Agreement); or (iii) by the
Executive for “Good Reason” (as defined in the Letter Agreement), then the
unvested portion of this Option, to the extent not previously cancelled or
forfeited, shall immediately become vested and exercisable. In the event of the
termination of the Executive’s employment due to Disability, the waiver of the
condition contained above that the Executive be an employee of the Company shall
be conditioned upon the Executive executing a release in accordance with the
Letter Agreement.


2.Term. This Option shall terminate on November __, 2023 (the “Option Expiration
Date”); provided that if:
(a)the Executive’s employment with the Company is terminated due to the
Executive’s death or Disability, by the Company without Cause, or by the
Executive for Good Reason, the Executive (or the Executive’s beneficiary, in the
case of death) may exercise this Option in full until the first (1st)
anniversary of such termination (at which time this Option shall be cancelled),
but not later than the Option Expiration Date;
(b)the Executive’s employment with the Company is terminated for Cause, this
Option shall be cancelled upon the date of such termination; and
(c)the Executive voluntarily terminates the Executive’s employment with the
Company without Good Reason, the Executive may exercise any vested portion of
this Option





--------------------------------------------------------------------------------

10


until ninety (90) days following the date of such termination (at which time
this Option shall be cancelled), but not later than the Option Expiration Date.
3.Exercise. Subject to Sections 1 and 2 of this Agreement and the terms of the
Plan, this Option may be exercised, in whole or in part, in accordance with
Section 6 of the Plan.
4.Change of Control. In the event of a Change of Control, the Option shall be
governed by the terms of the Plan; provided that any transactions between the
Company, on the one hand, and Liberty Media Corporation and/or any of its
affiliates, on the other hand, shall not constitute a Change of Control.
5.Non-transferable. This Option may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of this Option or of any right
or privilege conferred hereby shall be null and void.
6.Withholding. Prior to delivery of the Shares purchased upon exercise of this
Option, the Company shall determine the amount of any United States federal,
state and local income taxes, if any, which are required to be withheld under
applicable law and shall, as a condition of exercise of this Option and delivery
of certificates representing the Shares purchased upon exercise of this Option,
collect from the Executive the amount of any such taxes in any manner permitted
by the Plan.
7.Rights of the Executive. Neither this Option, the execution of this Agreement
nor the exercise of any portion of this Option shall confer upon the Executive
any right to, or guarantee of, continued employment by the Company, or in any
way limit the right of the Company to terminate the employment of the Executive
at any time, subject to the terms of the Letter Agreement or any other similar
written agreement between the Company and the Executive.
8.Professional Advice. The acceptance and exercise of this Option may have
consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Executive. Accordingly, the
Executive acknowledges that the Executive has been advised to consult the
Executive’s personal legal and tax advisors in connection with this Agreement
and this Option.
9.Agreement Subject to the Plan. This Option and this Agreement are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. Capitalized terms used herein but not defined
shall have the meaning set forth in the Plan. The Executive acknowledges that a
copy of the Plan is posted on the Company’s intranet site and the Executive
agrees to review it and comply with its terms. This Agreement, the Letter
Agreement and the Plan constitute the entire understanding between the Company
and the Executive with respect to this Option.
10.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to its
conflict of laws principles, and shall bind and inure to the benefit of the
heirs, executors, personal representatives, successors and assigns of the
parties hereto. The parties hereby irrevocably and unconditionally consent to
submit to the exclusive jurisdiction of the state and federal courts located in
the Borough of Manhattan, State of New York, and expressly waive the right to a
jury trial, for any actions, suits or proceedings arising out of or relating to
this Agreement.
11.Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three (3) business days
after being sent by certified mail, postage prepaid, return





--------------------------------------------------------------------------------

11


receipt requested or one (1) business day after being delivered to a nationally
recognized overnight courier with next day delivery specified to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice): Company: Sirius XM Radio Inc., 1221 Avenue of the
Americas, 36th Floor, New York, New York 10020, Attention: General Counsel; and
Executive: Address on file at the office of the Company. Notices sent by email
or other electronic means not specifically authorized by this Agreement shall
not be effective for any purpose of this Agreement.
12.Binding Effect. This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.
13.Amendment. The rights of the Executive hereunder may not be impaired by any
amendment, alteration, suspension, discontinuance or termination of the Plan or
this Agreement without the Executive’s consent.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
SIRIUS XM RADIO INC.




By:
Exhibit A
 
Dara F. Altman
 
Executive Vice President and
 
Chief Administrative Officer

        
        
                                


                                
Exhibit A
KATHY THOMSON

        











--------------------------------------------------------------------------------

12




Exhibit B
SIRIUS XM RADIO INC.
2009 LONG-TERM STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
2013 COMPENSATION AWARD


This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated November __,
2013, is between SIRIUS XM RADIO INC., a Delaware corporation (the “Company”),
and Kathy Thomson (the “Executive”).


1. Grant of RSUs. Subject to the terms and conditions of this Agreement, the
Sirius XM Radio Inc. 2009 Long-Term Stock Incentive Plan (the “Plan”), and the
letter agreement dated November __, 2013, between the Company and the Executive
(the “Letter Agreement”), the Company hereby grants ________________ restricted
share units (“RSUs”) to the Executive. Each RSU represents the unfunded,
unsecured right of the Executive to receive one share of common stock, par value
$.001 per share, of the Company (each, a “Share”) on the date specified in this
Agreement. Capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan.
2. Dividends. If on any date while RSUs are outstanding the Company shall pay
any dividend on the Shares (other than a dividend payable in Shares), the number
of RSUs granted to the Executive shall, as of the record date for such dividend
payment, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Executive as of such record date, multiplied by (y)
the per Share amount of any cash dividend (or, in the case of any dividend
payable, in whole or in part, other than in cash, the per Share value of such
dividend, as determined in good faith by the Company), divided by (b) the
average closing price of a Share on the Nasdaq Global Select Market on the
twenty (20) trading days preceding, but not including, such record date. In the
case of any dividend declared on Shares that is payable in the form of Shares,
the number of RSUs granted to the Executive shall be increased by a number equal
to the product of (1) the aggregate number of RSUs held by the Executive on the
record date for such dividend, multiplied by (2) the number of Shares (including
any fraction thereof) payable as a dividend on a Share. In the case of any other
change in the Shares occurring after the date hereof, the number of RSUs shall
be adjusted as set forth in Section 4(b) of the Plan.


3. No Rights of a Stockholder. The Executive shall not have any rights as a
stockholder of the Company until the Shares have been registered in the
Company’s register of stockholders. For purposes of clarity, once an RSU vests
and a Share is issued to the Executive pursuant to this Agreement, such RSU is
no longer considered an RSU for purposes of this Agreement.


4. Issuance of Shares subject to RSUs. (a) Subject to earlier issuance pursuant
to the terms of this Agreement or the Plan, on November __, 2017, the Company
shall issue, or cause there to be transferred, to the Executive (or the
Executive’s beneficiary, in the case of death) an amount of Shares representing
an equal number of the RSUs granted to the Executive under this Agreement, if
the Executive continues to be employed by the Company on November __, 2017.


(b) If the Executive’s employment with Company terminates for any reason, the
RSUs shall immediately terminate without consideration; provided that if the
Executive’s employment is terminated (i) due to death or “Disability” (as
defined in the Letter Agreement); or (ii) by the Company without “Cause” (as
defined in the Letter Agreement); or (iii) by the Executive for “Good Reason”
(as defined in





--------------------------------------------------------------------------------

13


the Letter Agreement), then the unvested portion of the RSUs, to the extent not
previously cancelled or forfeited, shall immediately become vested and the
Company shall issue, or cause there to be transferred, to the Executive (or to
the Executive’s estate in the case of death) the amount of Shares equal to the
number of RSUs granted to the Executive under this Agreement (to the extent not
previously transferred, cancelled or forfeited). In the event of the termination
of the Executive’s employment due to Disability, the waiver of the condition
contained above that the Executive be an employee of the Company shall be
conditioned upon the Executive executing a release in accordance with the Letter
Agreement.


5. Change of Control. In the event of a Change of Control, the RSUs shall be
governed by the terms of the Plan; provided that any transactions between the
Company, on the one hand, and Liberty Media Corporation and/or any of its
affiliates, on the other hand, shall not constitute a Change of Control.


6. Non-transferable. The RSUs may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of RSUs or of any right or
privilege conferred hereby shall be null and void.


7. Withholding. Prior to delivery of the Shares pursuant to this Agreement, the
Company shall determine the amount of any United States federal, state and local
income taxes, if any, which are required to be withheld under applicable law and
shall, as a condition of delivery of certificates representing the Shares
pursuant to this Agreement, collect from the Executive the amount of any such
taxes in any manner permitted by the Plan.


8. Rights of the Executive. Neither this Agreement nor the RSUs shall confer
upon the Executive any right to, or guarantee of, continued employment by the
Company, or in any way limit the right of the Company to terminate the
employment of the Executive at any time, subject to the terms of the Letter
Agreement or any other similar written agreement between the Company and the
Executive.


9. Professional Advice. The acceptance of the RSUs may have consequences under
federal and state tax and securities laws that may vary depending upon the
individual circumstances of the Executive. Accordingly, the Executive
acknowledges that the Executive has been advised to consult the Executive’s
personal legal and tax advisors in connection with this Agreement and the RSUs.


10. Agreement Subject to the Plan. This Agreement and the RSUs are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. The Executive acknowledges that a copy of the
Plan is posted on the Company’s intranet site and the Executive agrees to review
it and comply with its terms. This Agreement, the Letter Agreement and the Plan
constitute the entire understanding between the Company and the Executive with
respect to the RSUs.


11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto. The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the state and
federal courts located in the Borough of Manhattan, State of New York, and
expressly waive the right to a jury trial, for any actions, suits or proceedings
arising out of or relating to this Agreement.


12. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received





--------------------------------------------------------------------------------

14


by the sender), three (3) business days after being sent by certified mail,
postage prepaid, return receipt requested or one (1) business day after being
delivered to a nationally recognized overnight courier with next day delivery
specified to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):


Company:        Sirius XM Radio Inc.
1221 Avenue of the Americas
36th Floor
New York, New York 10020
Attention: General Counsel


Executive:        Kathy Thomson
Address on file at the
office of the Company


Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


SIRIUS XM RADIO INC.            




By:
Exhibit B
 
Exhibit B
 
Dara F. Altman
 
KATHY THOMSON
 
Executive Vice President and
 
 
 
Chief Administrative Officer
 
 



      
      





--------------------------------------------------------------------------------

15


Exhibit C
SIRIUS XM RADIO INC.
2009 LONG-TERM STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
2013 COMPENSATION AWARD


This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated November __,
2013, is between SIRIUS XM RADIO INC., a Delaware corporation (the “Company”),
and Kathy Thomson (the “Executive”).


1. Grant of RSUs. Subject to the terms and conditions of this Agreement, the
Sirius XM Radio Inc. 2009 Long-Term Stock Incentive Plan (the “Plan”), and the
letter agreement dated November __, 2013, between the Company and the Executive
(the “Letter Agreement”), the Company hereby grants ________________ restricted
share units (“RSUs”) to the Executive. Each RSU represents the unfunded,
unsecured right of the Executive to receive one share of common stock, par value
$.001 per share, of the Company (each, a “Share”) on the date specified in this
Agreement. Capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan.
2. Dividends. If on any date while RSUs are outstanding the Company shall pay
any dividend on the Shares (other than a dividend payable in Shares), the number
of RSUs granted to the Executive shall, as of the record date for such dividend
payment, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Executive as of such record date, multiplied by (y)
the per Share amount of any cash dividend (or, in the case of any dividend
payable, in whole or in part, other than in cash, the per Share value of such
dividend, as determined in good faith by the Company), divided by (b) the
average closing price of a Share on the Nasdaq Global Select Market on the
twenty (20) trading days preceding, but not including, such record date. In the
case of any dividend declared on Shares that is payable in the form of Shares,
the number of RSUs granted to the Executive shall be increased by a number equal
to the product of (1) the aggregate number of RSUs held by the Executive on the
record date for such dividend, multiplied by (2) the number of Shares (including
any fraction thereof) payable as a dividend on a Share. In the case of any other
change in the Shares occurring after the date hereof, the number of RSUs shall
be adjusted as set forth in Section 4(b) of the Plan.


3. No Rights of a Stockholder. The Executive shall not have any rights as a
stockholder of the Company until the Shares have been registered in the
Company’s register of stockholders. For purposes of clarity, once an RSU vests
and a Share is issued to the Executive pursuant to this Agreement, such RSU is
no longer considered an RSU for purposes of this Agreement.


4. Issuance of Shares subject to RSUs. (a) Subject to earlier issuance pursuant
to the terms of this Agreement or the Plan, the Company shall issue, or cause
there to be transferred, to the Executive (or the Executive’s beneficiary, in
the case of death) on each of November _, 2014, November __ 2015, November __,
2016 and November __, 2017, an amount of Shares equal to one-fourth (1/4) the
number of RSUs granted to the Executive under this Agreement, subject to the
Executive’s continued employment on each of these dates.


(b) If the Executive’s employment with Company terminates for any reason, the
RSUs shall immediately terminate without consideration; provided that if the
Executive’s employment is terminated (i) due to death or “Disability” (as
defined in the Letter Agreement); or (ii) by the Company without “Cause” (as
defined in the Letter Agreement); or (iii) by the Executive for “Good Reason”
(as defined in





--------------------------------------------------------------------------------

16


the Letter Agreement), then the unvested portion of the RSUs, to the extent not
previously cancelled or forfeited, shall immediately become vested and the
Company shall issue, or cause there to be transferred, to the Executive (or to
the Executive’s estate in the case of death) the amount of Shares equal to the
number of RSUs granted to the Executive under this Agreement (to the extent not
previously transferred, cancelled or forfeited). In the event of the termination
of the Executive’s employment due to Disability, the waiver of the condition
contained above that the Executive be an employee of the Company shall be
conditioned upon the Executive executing a release in accordance with the Letter
Agreement.


5. Change of Control. In the event of a Change of Control, the RSUs shall be
governed by the terms of the Plan; provided that any transactions between the
Company, on the one hand, and Liberty Media Corporation and/or any of its
affiliates, on the other hand, shall not constitute a Change of Control.


6. Non-transferable. The RSUs may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of RSUs or of any right or
privilege conferred hereby shall be null and void.


7. Withholding. Prior to delivery of the Shares pursuant to this Agreement, the
Company shall determine the amount of any United States federal, state and local
income taxes, if any, which are required to be withheld under applicable law and
shall, as a condition of delivery of certificates representing the Shares
pursuant to this Agreement, collect from the Executive the amount of any such
taxes in any manner permitted by the Plan.


8. Rights of the Executive. Neither this Agreement nor the RSUs shall confer
upon the Executive any right to, or guarantee of, continued employment by the
Company, or in any way limit the right of the Company to terminate the
employment of the Executive at any time, subject to the terms of the Letter
Agreement or any other similar written agreement between the Company and the
Executive.


9. Professional Advice. The acceptance of the RSUs may have consequences under
federal and state tax and securities laws that may vary depending upon the
individual circumstances of the Executive. Accordingly, the Executive
acknowledges that the Executive has been advised to consult the Executive’s
personal legal and tax advisors in connection with this Agreement and the RSUs.


10. Agreement Subject to the Plan. This Agreement and the RSUs are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. The Executive acknowledges that a copy of the
Plan is posted on the Company’s intranet site and the Executive agrees to review
it and comply with its terms. This Agreement, the Letter Agreement and the Plan
constitute the entire understanding between the Company and the Executive with
respect to the RSUs.


11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto. The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the state and
federal courts located in the Borough of Manhattan, State of New York, and
expressly waive the right to a jury trial, for any actions, suits or proceedings
arising out of or relating to this Agreement.


12. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received





--------------------------------------------------------------------------------

17


by the sender), three (3) business days after being sent by certified mail,
postage prepaid, return receipt requested or one (1) business day after being
delivered to a nationally recognized overnight courier with next day delivery
specified to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):


Company:        Sirius XM Radio Inc.
1221 Avenue of the Americas
36th Floor
New York, New York 10020
Attention: General Counsel


Executive:        Kathy Thomson
Address on file at the
office of the Company


Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


SIRIUS XM RADIO INC.            




By:
Exhibit C
 
Exhibit C
 
Dara F. Altman
 
KATHY THOMSON
 
Executive Vice President and
 
 
 
Chief Administrative Officer
 
 



      





--------------------------------------------------------------------------------

18


Exhibit D
AGREEMENT AND RELEASE
This Agreement and Release, dated as of _________, 20__ (this “Agreement”), is
entered into by and between KATHY THOMSON (the “Executive”) and SIRIUS XM RADIO
INC. (the “Company”).
The purpose of this Agreement is to completely and finally settle, resolve, and
forever extinguish all obligations, disputes and differences arising out of the
Executive’s employment with and separation from the Company.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the Executive and the Company hereby agree as follows:
1.The Executive’s employment with the Company is terminated as of _____________,
20__ (the “Termination Date”).
2.The Company and the Executive agree that the Executive shall be provided
severance pay and other benefits, less all legally required and authorized
deductions, in accordance with the terms of the letter agreement between the
Executive and the Company dated as of November __, 2013 (the “Letter
Agreement”), and the exhibits thereto; provided that no such severance shall be
paid if the Executive revokes this Agreement pursuant to Section 4 below. The
Executive acknowledges and agrees that the Executive is entering into this
Agreement in consideration of such severance benefits and the Company’s
agreements set forth herein. All vacation pay earned and unused as of the
Termination Date will be paid to the Executive as required by law. Except as set
forth above, the Executive will not be eligible for any other compensation or
benefits following the Termination Date other than any vested accrued benefits
under the Company’s compensation and benefit plans, and other than the rights,
if any, granted to the Executive under the terms of any stock option, restricted
stock, or other equity award agreements or plans.
3. The Executive, with the intention of binding the Executive and the
Executive’s heirs, attorneys, agents, spouse and assigns, hereby waives,
releases and forever discharges the Company and its parents, subsidiaries and
affiliated companies and its and their predecessors, successors, and assigns, if
any, as well as all of their officers, directors and employees, stockholders,
agents, servants, representatives, and attorneys, and the predecessors,
successors, heirs and assigns of each of them (collectively “Released Parties”),
from any and all grievances, claims, demands, causes of action, obligations,
damages and/or liabilities of any nature whatsoever, whether known or unknown,
suspected or claimed, which the Executive ever had, now has, or claims to have
against the Released Parties, by reason of any act or omission occurring up
until the time the Executive executes this Agreement, including, without
limiting the generality of the foregoing, (a) any act, cause, matter or thing
stated, claimed or alleged, or which was or which could have been alleged in any
manner against the Released Parties prior to the execution of this Agreement and
(b) all claims for any payment under the Letter Agreement; provided that nothing
contained in this Agreement shall affect the Executive’s rights (i) to
indemnification from the Company pursuant to any applicable Company policies;
(ii) to coverage under the Company’s insurance policies covering officers and
directors; (iii) to other benefits which by their express terms extend beyond
the Executive’s separation from employment; and (iv) under this Agreement, and
(c) all claims for discrimination, harassment and/or retaliation, under Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
as amended, the New York State Human Rights Law, as amended, as well as any and
all claims arising out of any alleged contract of employment, whether





--------------------------------------------------------------------------------

19


written, oral, express or implied, or any other federal, state or local civil or
human rights or labor law, ordinances, rules, regulations, guidelines, statutes,
common law, contract or tort law, arising out of or relating to the Executive’s
employment with and/or separation from the Company, including the termination of
the Executive’s employment on the Termination Date, and/or any events occurring
prior to the execution of this Agreement.
4.The Executive specifically waives all rights or claims that the Executive has
or may have under the Age Discrimination In Employment Act of 1967, 29 U.S.C.
§§ 621‑634, as amended (“ADEA”), including, without limitation, those arising
out of or relating to the Executive’s employment with and/or separation from the
Company, the termination of the Executive’s employment on the Termination Date,
and/or any events occurring prior to the execution of this Agreement. In
accordance with the ADEA, the Company specifically hereby advises the Executive
that: (1) the Executive may and should consult an attorney before signing this
Agreement, (2) the Executive has forty-five (45) days to consider this
Agreement, and (3) the Executive has seven (7) days after signing this Agreement
to revoke this Agreement.
5. Notwithstanding the above, nothing in this Agreement prevents or precludes
the Executive from (a) challenging or seeking a determination of the validity of
this Agreement under the ADEA; or (b) filing an administrative charge of
discrimination under any applicable statute or participating in any
investigation or proceeding conducted by a governmental agency.
6.The Executive acknowledges that the Executive has read and understands the
foregoing release and executes it voluntarily and without coercion.
7.This release does not affect or impair the Executive’s rights with respect to
workman’s compensation or similar claims under applicable law or any claims
under medical, dental, disability, life or other insurance arising prior to the
date hereof.
8.The Executive warrants that the Executive has not made any assignment,
transfer, conveyance or alienation of any potential claim, cause of action, or
any right of any kind whatsoever, including but not limited to, potential claims
and remedies for discrimination, harassment, retaliation, or wrongful
termination, and that no other person or entity of any kind has had, or now has,
any financial or other interest in any of the demands, obligations, causes of
action, debts, liabilities, rights, contracts, damages, costs, expenses, losses
or claims which could have been asserted by the Executive against the Company or
any Released Party.
9.The Executive shall not make any disparaging remarks about the Company, or its
parents, subsidiaries and affiliated companies, or its or their officers,
agents, employees, practices or products; provided that the Executive may
provide truthful and accurate facts and opinions about the Company where
required to do so by law. The Company shall not, and shall instruct its officers
not to, make any disparaging remarks about the Executive; provided that the
Company and its officers may provide truthful and accurate facts and opinions
about the Executive where required to do so by law.
10.The parties expressly agree that this Agreement shall not be construed as an
admission by any of the parties of any violation, liability or wrongdoing, and
shall not be admissible in any proceeding as evidence of or an admission by any
party of any violation or wrongdoing. The Company expressly denies any violation
of any federal, state, or local statute, ordinance, rule, regulation, order,
common law or other law in connection with the employment and termination of
employment of the Executive.
11.In the event of a dispute concerning the enforcement of this Agreement, the
finder of fact shall have the discretion to award the prevailing party
reasonable costs and attorneys’ fees incurred in bringing or defending an
action, and shall award such costs and fees to the Executive in the event the
Executive prevails on the merits of any action brought hereunder.





--------------------------------------------------------------------------------

20


12.The parties declare and represent that no promise, inducement, or agreement
not expressed herein has been made to them.
13.This Agreement in all respects shall be interpreted, enforced and governed
under the laws of the State of New York and any applicable federal laws relating
to the subject matter of this Agreement. The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties. This Agreement
shall be construed as if jointly prepared by the Executive and the Company. Any
uncertainty or ambiguity shall not be interpreted against any one party. The
parties hereby irrevocably and unconditionally consent to submit to the
exclusive jurisdiction of the state and federal courts located in the Borough of
Manhattan, State of New York, and expressly waive the right to a jury trial, for
any actions, suits or proceedings arising out of or relating to this Agreement.
14.This Agreement, the Letter Agreement, [and list any outstanding award
agreements] between the Executive and the Company contain the entire agreement
of the parties as to the subject matter hereof. No modification or waiver of any
of the provisions of this Agreement shall be valid and enforceable unless such
modification or waiver is in writing and signed by the party to be charged, and
unless otherwise stated therein, no such modification or waiver shall constitute
a modification or waiver of any other provision of this Agreement (whether or
not similar) or constitute a continuing waiver.
15.The Executive and the Company represent that they have been afforded a
reasonable period of time within which to consider the terms of this Agreement,
that they have read this Agreement, and they are fully aware of its legal
effects. The Executive and the Company further represent and warrant that they
enter into this Agreement knowingly and voluntarily, without any mistake, duress
or undue influence, and that they have been provided the opportunity to review
this Agreement with counsel of their own choosing. In making this Agreement,
each party relies upon its own judgment, belief and knowledge, and has not been
influenced in any way by any representations or statements not set forth herein
regarding the contents hereof by the entities who are hereby released, or by
anyone representing them.
16.This Agreement may be executed in counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties. The parties further agree that delivery of an executed
counterpart by facsimile shall be as effective as delivery of an originally
executed counterpart. This Agreement shall be of no force or effect until
executed by all the signatories.
17.The Executive warrants that the Executive will return to the Company all
software, computers, computer-related equipment, keys and all materials
(including copies) obtained or created by the Executive in the course of the
Executive’s employment with the Company on or before the Termination Date;
provided that the Executive will be able to keep the Executive’s cell phones,
blackberries, personal computers, personal rolodex and the like so long as any
confidential information is removed from such items.
18.Any existing obligations the Executive has with respect to confidentiality,
nonsolicitation of Company clients, nonsolicitation of Company employees and
noncompetition with the Company shall remain in full force and effect.
19.Should any provision of this Agreement be declared or be determined by a
forum with competent jurisdiction to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Agreement.







--------------------------------------------------------------------------------

21


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
respective dates set forth below.
SIRIUS XM RADIO INC.


Dated:
 
By:
Exhibit D
 
 
 
Name:
 
 
 
Title:

                        






            
Dated:
 
 
Exhibit D
 
 
 
KATHY THOMSON

                













